       Case 1:20-cv-06985-LTS-SLC Document 102 Filed 03/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CURRY, et al.,
                                                    Case No. 20 Civ. 6985 (LTS) (SLC)
                               Plaintiffs,

       -v-

P&G AUDITORS AND CONSULTANTS,
LLC, et al.,

                               Defendant(s).

                                 STIPULATION AND ORDER

       WHEREAS, Plaintiffs Kenneth Curry, Ricardo Mazzitelli, and Jacqueline Brown Pilgrim

(collectively, "Plaintiffs") and Defendants P&G Auditors and Consultants, LLC, GRC Solutions,

LLC, and PGX, LLC (collectively, the "Contractor Defendants") have agreed to engage a mediator

to facilitate settlement discussions; and

       WHEREAS, Plaintiffs' motion for conditional collective certification of their Fair Labor

Standards Act ("FLSA") claims (the "216(b) motion") is currently pending, and oral argument is

scheduled for March 8, 2021; and

       WHEREAS, on March 2, 2021, Kenneth Curry and Jacqueline Brown-Pilgrim filed

documents in support of their motion to dismiss the crossclaims asserted by PGX, LLC (the

"MTD"),

       NOW THEREFORE, it is stipulated, agreed and ordered that:

   1. Oral argument currently scheduled for March 8, 2021 is hereby removed from the Court's

       calendar;




                                               1
4816-4250-2367v.3 0110703-000004
      Case 1:20-cv-06985-LTS-SLC Document 102 Filed 03/05/21 Page 2 of 3




   2. The statute of limitations for the putative collective action members' claims under the

      FLSA is tolled from March 8, 2021 to the earlier of (1) oral argument on the 216(b) motion

      or (2) a decision on the 216(b) motion; and

   3. The deadline for PDX to submit documents in opposition to the MTD is extended to thirty

      days following the date, if any, on which counsel advise the court that the mediation did

      not result in a settlement; and

   4. Formal discovery in this matter is stayed for a period of eight (8) weeks while the parties

      explore resolution of this dispute with the assistance of a private mediator; and

   5. This Stipulation may be signed in counterparts with facsimile or electronic signatures

      constituting original signatures and sufficient evidence of consent to be bound under this

      Stipulation. This Stipulation may not be changed orally.



Dated: New York, New York                 The parties' letter-motion to adjourn the oral argument scheduled
       March 5, 2021                      for Monday, March 8, 2021 (ECF No. 101) is GRANTED. The parties
                                          shall file a joint-letter concerning the status of mediation by Friday,
By:                                       May 7, 2021.
Denise A. S lman
JOSEPH & KIRSCHENBAUM LLP                 The Clerk of Court is respectfully directed to close ECF No. 101.
32 Broadway, Suite 601
New York, NY 10004                        SO-ORDERED 3/5/2021
212-688-5640

Julia Klein
KLEIN LEGAL GROUP OF NEW YORK PLLC
120 East 79th St., Suite 1A
New York, NY 10021
347-292-8170

Counselfor Plaintiff's andPutative Class and
Collective Members


By:

                                                2
4816-4250-2367v.3 0110703-000004
      Case 1:20-cv-06985-LTS-SLC Document 102 Filed 03/05/21 Page 3 of 3




Michael J. Goettig
Lyle S. Zuckerman
DAVIS WRIGHT TREMAINE LLP
1251 Avenue of the Americas, 21st Floor
New York, New York 10020
212-489-823 0

Counsel for Defendants P&G Auditors and
Consultants, LLC, GRC Solutions, LLC and
PGX, LLC and Crosse/aim Plaintiff PGX, LLC


      A ;{. - -
              ....
���;§;
Jennifer B. Zourigui
Amanda B. Grannis
INGRAM YUZEK GAINEN CARROLL &
BERTOLOTTI, LLP
150 East 42nd Street, 19th Floor
New York, New York, 10017
212-907-9600

Attorneys for Apple Bank/or Savings sued herein
as Apple Bancorp, Inc. dlb/a Apple Bankfor
Savings




                                              3
4816-4250-2367v.3 0110703-000004
